        Case 7:18-cv-12126-CS-JCM Document 71 Filed 05/11/20 Page 1 of 2



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                 Direct Number: (212) 326-8338
                                                                                                    mwlampe@JonesDay.com




                                                    May 8, 2020


VIA ECF
The Honorable Judith C. McCarthy
U.S. Magistrate Judge, Southern District of New York
The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
300 Quarropas St., White Plains, NY 10601-4105

              Re:      Keebaugh v. IBM; No. 7:18-cv-12126 (CS) (JCM)

Dear Judge McCarthy:

       As discussed during the May 6, 2020 telephone conference, the parties write jointly to
propose a schedule for the parties to bring any remaining document discovery disputes before the
Court and to request an extension on the current document discovery deadline, which is May 18,
2020. The parties propose the following schedule:

             •    June 1, 2020 – Date by which the parties will conclude any meet and confer
                  discussions and identify what document discovery disputes remain to bring before
                  the Court.

             •    June 4, 2020 – Deadline for parties to submit document dispute letters to the
                  Court. The parties will comply with Your Honor’s Discovery Order (Dkt. 41)
                  regarding discovery dispute letters and responses.

             •    June 30, 2020 – Deadline for completion of document discovery. This deadline
                  does not apply to documents identified through deposition testimony.

             •    Notwithstanding the above-referenced deadlines, the parties are permitted to bring
                  disputes to the Court after the June 1st discovery dispute deadline and June 30th
                  document discovery deadline if they do not receive by the document discovery
                  deadline documents that they reasonably expected to receive based on the
                  opposing party’s discovery responses or meet/confer discussions. Any such
                  disputes shall be brought to the attention of the Court in accordance with the
                  timing set forth in Your Honor’s Discovery Order.

             •    All other dates in the April 7, 2020 Fourth Amended Civil Case Discovery Plan
                  and Scheduling Order (Dkt. 68) will remain the same.

  ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJING • BO S TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • CO LUMBUS • DALL AS
1068252 v1
  DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • JEDDAH • LONDO N • LOS ANGELES • MADRID
  MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSBURGH • RIYADH
  SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICON VALLEY • S INGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
         Case 7:18-cv-12126-CS-JCM Document 71 Filed 05/11/20 Page 2 of 2



Page 2



         Should the Court need any additional information, please do not hesitate to contact us.


                                              Respectfully submitted,

                                              s/ Matthew W. Lampe
                                              Matthew W. Lampe

Cc: All counsel of record




SO ORDERED.
The Clerk is respectfully requested to terminate the pending motion (Docket No. 70).
Dated: New York, New York
       May 11, 2020


                                                    ____________________________________
                                                            JUDITH C. MCCARTHY
                                                            United States Magistrate Judge




1068252 v1
